Citation Nr: 0922623	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to February 
1953.  The appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 letter sent by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina  that denied the appellant's claim 
of entitlement to recognition as the Veteran's surviving 
spouse for the purposes of VA death benefits.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 
1956.

2.  The Veteran and the appellant had five children during 
their marriage.

3.  The Veteran died on June [redacted], 1973.

4.  The appellant was the lawful spouse of the Veteran at the 
time of his death.

5.  The appellant remarried in July 1996. 

6.  The appellant's second marriage was terminated by divorce 
in October 1998.

7.  There is no basis in law for the appellant's eligibility 
for death pension benefits.

CONCLUSION OF LAW

The appellant is not entitled to reinstatement of VA death 
pension benefits, as a matter of law.  38 U.S.C.A. §§ 101, 
103, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.50, 
3.53 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide; and to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The relevant facts in this case are not in dispute.  The 
appellant and the Veteran were married in August 1956.  The 
Veteran died on June [redacted], 1973.  Five children were born as a 
result of the union of the Veteran and the appellant.  At the 
time of the Veteran's death, the appellant was the lawful 
spouse of the Veteran.  The appellant filed claims for death 
pension benefits as the Veteran's surviving spouse in July 
1973, February 1979, and August 1991, each of which was 
denied because the appellant's income was excessive under the 
applicable VA regulation.  The appellant was informed in a VA 
letter in November 1973 that benefits were awarded on behalf 
of her children.

There is evidence on file supplied by the appellant in June 
2007 that she married E.M. in July 1996 and divorced him in 
October 1998.

The Board must now determine whether the appellant's 
remarriage is a bar to her eligibility for VA death pension 
benefits.

Governing law provides that death pension may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. § 1541 (West 2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and, except as provided in section 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50 (2008).

In this case, the appellant's remarriage in 1996 ended her 
status as the surviving spouse of the veteran, and therefore 
she lost eligibility for death pension benefits.  She now 
contends that the termination of her remarriage by divorce in 
October 1998 should permit eligibility for death pension 
benefits. 

Under pertinent law, the surviving spouse of a veteran who 
has remarried may obtain restored eligibility for certain 
benefits if the remarriage has been terminated by divorce.  
38 U.S.C.A. § 103(d)(2), (5); 38 C.F.R. § 3.55(a)(3), (4).  
The benefits specified in the statute and regulation are 
dependency and indemnity compensation (DIC), medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Id.  In this case, the 
appellant has never established entitlement to any of those 
listed benefits.  The claims file reflects that the Veteran 
had no service-connected disabilities and had been receiving 
non-service-connected disability pension benefits before his 
death.  The appellant has never received DIC (which is 
payable in cases of death due to service-connected 
disability).

The Board has carefully reviewed the evidence of record in 
this case and finds that eligibility for death pension 
benefits is legally precluded.  The statute cited above is 
clear and unambiguous in providing that restored eligibility 
for benefits following the dissolution of a remarriage is 
limited to DIC, medical care for survivors and dependents of 
certain veterans, educational assistance, and housing loans.  
There is no provision in law to reinstate death pension 
benefits based on the appellant's 1998 divorce.  Therefore, 
the Board finds the appellant is not entitled to VA death 
pension benefits.

The Court of Appeals for Veterans Claims (Court) has held 
that in a case such as this, where the law, as opposed to the 
facts, is dispositive of the claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law).

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based 
upon an interpretation of law, rather than consideration of 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See also VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

The Board notes that although it was contended on behalf of 
the appellant in May 2009 that the appellant was eligible to 
receive death benefits from her marriage to the Veteran after 
she divorced her second husband, in accordance with the 
provisions of 38 C.F.R. § 3.55(ii), this is not a valid 
citation.  It is unclear whether the appellant's 
representative is referring to 38 C.F.R. § 3.55(a)(1)(ii), 
(a)(2)(ii), (a)(9)(ii), or (a)(10)(ii).  However, none of 
these provisions is relevant and applicable to the 
appellant's case.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


